 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    DEVONTE B. HARRIS,                                 Case No. 1:20-cv-00759-SKO (PC)
12                        Plaintiff,                     ORDER TO SHOW CAUSE WHY
                                                         SANCTIONS SHOULD NOT BE IMPOSED
13             v.                                        FOR FAILURE TO COMPLY WITH THE
                                                         COURT’S ORDER
14    R. COLEMAN, et al.,
                                                         14-DAY DEADLINE
15                        Defendants.
16

17            On May 10, 2021, the Court issued an order staying this case for 90 days and referring it

18   to alternative dispute resolution. (Doc. 13.) The Court directed the parties to file the notice

19   attached to the order within 40 days. (Id. at 2.) Although more than 40 days have passed, neither

20   party has filed the notice or otherwise responded to the Court’s order.

21            Accordingly, the parties SHALL show cause, within 14 days, why sanctions should not

22   be imposed for failure to comply with the Court’s order. Alternatively, within that same time, the

23   parties may file the notice attached to the order (Doc. 13 at 3).

24
     IT IS SO ORDERED.
25

26   Dated:     July 2, 2021                                     /s/ Sheila K. Oberto                  .
                                                         UNITED STATES MAGISTRATE JUDGE
27

28
